
	

114 HR 1583 IH: Small Business Contractor’s Clarification Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1583
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Hardy introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to clarify the requirements related to small business contracts for
			 services, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Contractor’s Clarification Act of 2015. 2.Clarification of requirements related to small business contracts for services (a)Procurement contractsSection 8(a)(17) of the Small Business Act (15 U.S.C. 637(a)(17)) is amended—
 (1)in subparagraph (A), by striking any procurement contract and all that follows through section 15 and inserting any procurement contract, which contract has as its principal purpose the supply of a product to be let pursuant to this subsection or subsection (m), or section 15(a), 31, or 36,; and
 (2)by adding at the end the following new subparagraph:  (C)LimitationThis paragraph shall not apply to a contract that has as its principal purpose the acquisition of services or construction..
 (b)Subcontractor contractsSection 46(a)(4) of the Small Business Act (15 U.S.C. 657s(a)(4)) is amended by striking for supplies from a regular dealer in such supplies and inserting which is principally for supplies from a regular dealer in such supplies, and which is not a contract principally for services or construction.
			
